Citation Nr: 1608717	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee disability, claimed as arthritis.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1953 to December 1973.

This case came to the Board of Veterans' Appeals (Board) on appeal from April and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied service connection for bilateral knee arthritis, a skin disability, compensable ratings for bilateral hearing loss and allergic rhinitis, and a request to reopen a previously denied claim for service connection for hypertension.  

In December 2015, the Veteran and his wife testified during a hearing before the undersigned that was conducted by video conference.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for hypertension, and the claims for service connection for a skin disability and compensable ratings for bilateral hearing loss and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1975 rating decision denied service for hypertension; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the June 1975 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has current diagnoses of arthritis of the left and right knees and he has had continuous knee symptomatology since his active service. 


CONCLUSIONS OF LAW

1.  The June 1975 rating decision denying entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the June 1975 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a bilateral knee disability, diagnosed as arthritis, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The June 1975 rating decision denied the Veteran's claim for service connection for hypertension on the basis that the condition was not incurred in nor aggravated by active service.

The Veteran was notified of the RO's June 1975 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the June 1975 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the June 1975 rating decision includes VA and non VA medical records and examination reports, dated from February 1974 to August 2015, the Veteran's written statements, and his and his wife's testimony, in support of his claim.

Added to the record is a February 11, 1974 medical record from Kaiser Permanente showing that the Veteran's blood pressure was 150/92 and that he had "early hypertensive [cardiovascular disease]".  Subsequent 1974 and 1975 records reflect his elevated blood pressure.  On December 30, 1975, the Veteran was seen in the hypertension clinic, noted to have some borderline readings in the past, and advised to start medication.

During his Board hearing, the Veteran testified that he was advised he had borderline blood pressure during his service retirement examination in September 1973.  See Board hearing transcript at page 22.  After retirement, he sought treatment from Kaiser Permanente in 1974.  Id. at 25.  

The February 1974 medical record referencing early hypertensive cardiovascular disease, along with the Veteran's statements, relate to the previously unestablished elements of a current hypertension disability and a link between a current hypertension condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

Knees

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that his duties in service as an aircraft mechanic involved kneeling, climbing, squatting, bending, working in confined spaces, and prolonged periods of standing, that caused his bilateral knee arthritis.  See e.g. Veteran's June 2012 statement.  

During his Board hearing, the Veteran testified that he had problems with his knees throughout his military career but first sought medical treatment at Kaiser Permanente in January 1974 after he retired.  See Board hearing transcript at pages 12-13.  His wife of 62 years stated that he was diagnosed with arthritis in 1974.  Id. at 14.  

In January 2016, the Veteran's wife reiterated that his duties involved crawling, kneeling, squatting, working in strained positions, and long hours standing on the tarmac.  She noted that he experienced thumps, cuts, bruises, and painful knee injuries about which he complained at home, but not at work.  

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for listed chronic diseases may be shown by demonstrating a continuity of symptomatology dating to service.  38 C.F.R. § 3.303(b); cf. Walker v. Shinseki, 708 F.3d at 1331.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Service treatment records do not discuss knee problems.

Post service medical evidence includes an April 1975 VA examination report that does not show knee problems.  

Records from Kaiser Permanente, dated from 1974 to 2004, indicate that, in June 1975, the Veteran complained of a three week history of left knee pain.  A need to rule out gout, arthritis, and knee strain was noted, for which X-rays were ordered.  The radiology report shows minimal hypertrophic spurring at superior, posterior margins of each patella suggesting early degenerative changes.  In July 1975, the Veteran was advised that the x-rays showed early stages of arthritis in both knees.   

The Veteran continuously sought treatment for his knees in 1976.  A May 6, 1976 arthritis consultation indicates that his problem probably dated to July 1975 when he started having pain and swelling in both knees, had X-rays, and was advised that he had an early form of arthritis.  Kneeling any length of time usually provoked pain and swelling and this was quite a problem in his work as a carpenter.  The Veteran was presently unemployed and attending aircraft maintenance school.  It was noted that he retired from the Air Force.  The impression was osteoarthritis of both knees, probably primary with secondary trauma due to the Veteran's excessive weight and occupations.

The Veteran continued to seek treatment for bilateral knee problems, as discussed in August 1979 (left knee) and October 1980 (right knee) records noting degenerative joint disease and probable degenerative joint disease respectively, and in February and April 1993 (regarding the right knee) and December 2000 (regarding the left knee) records.  

At a January 2002 orthopedic evaluation regarding the Veteran's left knee, he complained of left knee pain since 1974 when he was told he had arthritis.  An x-ray report described medial joint space arthritis.  During a December 2002 rheumatology consultation, he reported that, in 1974, he was advised that he had arthritis in both knees, left greater than right.  Since then he deteriorated and varied treatments were unsuccessful.  The impression was that the Veteran had degenerative arthritis involving his knees, with the left that seemed to be more marked than the right with deformity.

In 2005, the Veteran underwent total left and right knee replacements.

At his hearing, the Veteran testified that he was told at Kaiser Permanente in late 1974 or early 1975 that he had knee arthritis, but was unable to get an appointment for evaluation until July 1975.

The Veteran has provided competent statements of continuously recurring knee symptoms since active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements in this regard are consistent with the circumstances of his service and the reports he continuously provided physicians from whom he sought treatment for knee symptoms.  See e.g., June 24, 1975, February 10 and 27, and May 6, 1976, and December 2002, Kaiser Permanente treatment records.

Although the Veteran did not seek treatment for his knees in service, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran has made consistent statements during the appeal regarding knee pain since service, including while working as a carpenter shortly after service.  The records from Kaiser Permanente are not entirely consistent with the Veteran's testimony, but they do show knee disability close in time to the Veteran's discharge from service.  In fact, the medical evidence shows that he first sought treatment for his knee barely thirteen months after his military retirement.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and finds him credible with regard to his account of continuous problems since retiring from active service.

Resolving reasonable doubt in the Veteran's favor, he has had a continuity of symptomatology since service for the currently diagnosed arthritis of the knees, and the criteria for service connection for chronic disease have been met.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Walker, 708 F.3d at 1338-40.



ORDER

New and material evidence has been received to reopen the claim for service connection for hypertension.

Service connection for a bilateral knee disability, diagnosed as arthritis, is granted.


REMAND

Hypertension

Service treatment records in February 1966 show elevated blood pressure of 150/100.  At a September 1968 periodic examination, the Veteran's blood pressure was 130/88 and, when examined for retirement in September 1973, it was 132/88.

The February 11, 1974 Kaiser Permanente record notes that the Veteran had early hypertensive cardiovascular disease.  Neither hypertension nor cardiovascular renal disease were reported at that time.  See 38 C.F.R. § 3.309(a).  Between May 3, 1974 and June 24, 1975, elevated blood pressure readings were noted.  

The April 1975 VA examination report does not discuss hypertension.  On December 30, 1975, the Veteran was seen in the hypertension clinic, when his blood pressure was 150/96.  Some borderline readings in the past year were noted and he was advised to start medication.  Subsequent medical records describe the Veteran's continued treatment for hypertension.

A medical opinion is needed to determine if the Veteran has hypertension that is related to a disease or injury in service, or was manifested within the first year of his discharge from active service.

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for hypertension entitles him to a VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

Skin

The Veteran asserts that he has a skin disability attributed to active service, including his sun exposure while working as an aircraft mechanic on the flight line, including in Hawaii, Thailand, and the Philippines.  

During an April 2008 VA Agent Orange consultation, the Veteran reported working on aircraft that sprayed and hauled Agent Orange.  The Board will presume that he was exposed to herbicides.  See 80 Fed. Reg. 35246-9 (June 19, 2015) (holding that those in regular and repeated contact with C-123 aircraft known to have been used to spray Agent Orange during the Vietnam era are presumed to have been exposed to the herbicide) effective June 19, 2015 (to be codified at 38 C.F.R. § 3.307(a)(6)(v)).

Post service private dermatology records discuss the Veteran's repeated treatment for actinic keratoses as well as benign nevi.  A January 2011 pathology report shows he was diagnosed with squamous cell carcinoma in situ (Bowen's disease) in his scalp.  

An August 2011 VA examiner stated that actinic keratosis was due to sun exposure during the Veteran's lifetime and service.  His reasoning was that sun exposure can cause actinic keratosis.  The examiner did not address if the Veteran's other skin disabilities, including squamous cell carcinoma or benign nevi, were due to sun exposure, or to exposure to herbicides.

A new medical opinion is needed to determine if any current skin cancer or nevi is related to a disease or injury in service, including exposure to herbicides, or the sun, or if actinic keratoses is due to exposure to herbicides.

Increased Ratings

The most recent VA examinations for bilateral hearing loss and allergic rhinitis were conducted in April 2011.  During his December 2015 Board hearing, the Veteran testified that he believed his hearing loss had worsened since the April 2011 examination.  See Board hearing transcript at page 5.  See also August and October 2013 VA audiology record records (noting that the Veteran felt his left ear was dead, his right ear hearing decreased, and that a new hearing test was scheduled).  He reported similarly about his allergic rhinitis.  Id. at 11 and 30-32.  See also August 2012 VA allergy clinic consultation.

Given the evidence of a change in the condition, he is entitled to new examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The RO obtained pertinent medical records from the Sacramento VA medical center (VAMC) and McClellan VA Community Based Outpatient Clinic (CBOC), dated from March 2011 to December 2013, that it added to the record after the May 2012 statement of the case and before certification to the Board.  It did not issue a supplemental statement of the case as required by 38 C.F.R. § 19.31, 19.37 (2015).  

Recent medical records regarding the Veteran's VA treatment, dated since December 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all records regarding the Veteran's treatment at the Martinez and Sacramento VAMCs and McClellan CBOC since December 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the above development, schedule the Veteran for a VA examination by a physician to determine if current hypertension is related to service.  The examiner should review the Veteran's medical records and answer the following question:

a. Is it as likely as not that the Veteran's hypertension is the result of a disease or injury in active service or active duty or manifest to within one year of retirement from active service on December 31, 1973?

b. The examiner should provide reasons for this opinion.  The examiner should consider the notations in the Veteran's service treatment records regarding elevated blood pressure readings in February 1966, September 1968, and September 1973 service examination reports, and the February 11, 1974 post service medical noting early hypertensive cardiovascular disease, and elevated blood pressure readings on May 3, July 1 and July 10, 1974, June 24 and December 30, 1975.

c. The examiner should discuss the Veteran's post service reports of symptoms.  The examiner is particularly requested to address if the February 11, 1974 notation of early hypertensive cardiovascular disease shows that the` Veteran had hypertension.

d. The Veteran is competent to report symptoms and observable history. If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

e. The absence of evidence of treatment for hypertension symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Schedule the Veteran for a VA examination performed by a dermatologist to determine the etiology of his skin cancer, actinic keratoses, and nevi.  All indicated tests and studies should be conducted.  The examiner should note that the claims folder, including this remand, was reviewed.

a. The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disability (including squamous cell carcinoma, benign nevi, and actinic keratoses) had its onset in service, is related to his conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service, including prolonged sun exposure. 

b. In formulating this opinion, the examiner should acknowledge and comment on the significance of the Veteran's in-service exposure to herbicides, and prolonged sunlight, particularly to his uncovered head, neck, and hands while working on flight lines.

c. The examiner should address the Veteran's post service treatment for squamous cell carcinoma and the medical research that discusses an association between Agent Orange exposure and skin cancer. 

d. The examiner must provide reasons for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service exposures.   If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

e. The absence of evidence of treatment skin cancer (and benign nevi and actinic keratoses) in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4. Schedule the Veteran for a VA audiology examination.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination. 

a. The examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

b. Reasons should be provided for all opinions.

5.  Schedule the Veteran for a VA examination to determine the current severity of his allergic rhinitis.  The claims file should be made available to and reviewed by the examiner.  Any testing deemed necessary should be performed.

Reasons should be provided for any opinion expressed.

6. If the benefits sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


